FILED
                                                             United States Court of Appeals
                                  PUBLISH                            Tenth Circuit

                UNITED STATES COURT OF APPEALS                      March 27, 2019

                                                                Elisabeth A. Shumaker
                       FOR THE TENTH CIRCUIT                        Clerk of Court
                       _________________________________

UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

v.                                                    No. 18-1154

KEON ANTHONY NIXON, a/k/a
Young Taz,

       Defendant - Appellant.
                     _________________________________

              Appeal from the United States District Court
                      for the District of Colorado
                  (D.C. No. 1:16-CR-00193-WYD-1)
                      _________________________________

R. Scott Reich, The Reich Law Firm, LLC, Denver, Colorado for the
Defendant-Appellant.

Paul Farley, Assistant United States Attorney (Robert C. Troyer, United
States Attorney, with him on the brief), Office of the United States
Attorney, Denver, Colorado for the Plaintiff-Appellee.
                       _________________________________

Before BACHARACH, BALDOCK, and PHILLIPS, Circuit Judges.
                 _________________________________

BACHARACH, Circuit Judge.
                  _________________________________


     This appeal grew out of dual prosecutions of Mr. Keon Nixon. In

state court, he was charged with first-degree murder, first-degree assault,
and use of a weapon during the commission of a violent crime. After these

charges were filed, federal authorities indicted Mr. Nixon for possessing a

firearm after a felony conviction. See 18 U.S.C. § 922(g)(1). But federal

authorities then waited almost a year to arraign Mr. Nixon.

     After Mr. Nixon was eventually arraigned, he moved to dismiss the

federal indictment, contending that the delay in the federal case violated

his Sixth Amendment right to a speedy trial. The district court denied the

motion, concluding that

          federal authorities had a valid reason for the delay,

          Mr. Nixon had waited too long to invoke his right to a speedy
           trial after learning of the federal charge, and

          the delay had not created prejudice.

We agree with these conclusions and affirm the denial of Mr. Nixon’s

motion to dismiss.

I.   The state and federal charges against Mr. Nixon take two
     separate tracks.

     Before charging Mr. Nixon with murder, state authorities had also

brought multiple counts of possessing a firearm after a felony conviction in

violation of state law. Months later, the factual allegations underlying

these charges led federal authorities to indict Mr. Nixon for possessing a

firearm after a felony conviction in violation of federal law. Given the

federal indictment, state authorities moved to dismiss their gun charges,



                                      2
telling the state court and Mr. Nixon that he was “being federally

charged.”

      By that time, state authorities had begun the murder case against Mr.

Nixon. In light of that case, federal authorities decided to postpone their

prosecution. After the federal indictment was pending almost a year,

however, federal authorities decided that they couldn’t wait any longer. So

they brought Mr. Nixon to federal court for an arraignment.

      A few weeks later, Mr. Nixon moved to dismiss the indictment based

on a denial of his Sixth Amendment right to a speedy trial. While this

motion was pending, the state murder case went to trial and Mr. Nixon was

acquitted. Shortly thereafter, the district court denied Mr. Nixon’s motion

to dismiss.

II.   We conclude that the delay didn’t violate the Sixth Amendment.

      We reject Mr. Nixon’s speedy-trial claim.

      A.      Standard of Review

      The sole issue is whether the federal delay violated the Sixth

Amendment. The district court concluded that the delay hadn’t violated the

Sixth Amendment, and we engage in de novo review of that legal

conclusion. United States v. Dirden, 38 F.3d 1131, 1135 (10th Cir. 1994).

For factual findings underlying this legal conclusion, however, we apply




                                      3
the clear-error standard of review. United States v. Black, 830 F.3d 1099,

1111 (10th Cir. 2016).

      B.    Application of the Constitutional Test for a Speedy Trial

      We apply these standards of review to the constitutional test for a

speedy trial.

      1.    Length of the Delay as a Trigger for Further Scrutiny

      Under this test, the threshold inquiry is whether the federal delay

was long enough to create a presumption of prejudice. United States v.

Batie, 433 F.3d 1287, 1290 (10th Cir. 2006). Prejudice is generally

presumed when the delay approaches one year. Id. A presumption of

prejudice is required to trigger further examination of a defendant’s Sixth

Amendment claim. Id.

      The delay period starts with the indictment or arrest, whichever

comes first. Jackson v. Ray, 390 F.3d 1254, 1261 (10th Cir. 2004). Here

the indictment came first. With the indictment as the starting point, some

courts end the delay period with the trial or denial of the motion to

dismiss. E.g., United States v. Villarreal, 613 F.3d 1344, 1350 (11th Cir.




                                      4
2010). But here no federal trial took place, 1 so we treat the ruling on the

motion to dismiss as the end of the delay period.

      This delay period consisted of approximately fifteen months. Because

this period exceeded one year, it created a presumption of prejudice,

triggering further scrutiny. See United States v. Seltzer, 595 F.3d 1170,

1176 (10th Cir. 2010) (holding that the length of the delay was

presumptively prejudicial because it exceeded one year).

      2.    The Four Applicable Factors
      When engaging in further scrutiny, we consider four factors:
      1.    the length of the delay

      2.    the reason that the government gave for the delay

      3.    the defendant’s assertion of a speedy-trial right

      4.    the prejudice to the defendant

Barker v. Wingo, 407 U.S. 514, 530 (1972). We have not yet decided the

appropriate standard to review the district court’s rulings on these factors.

United States v. Medina, No. 17-1455, slip op. at 22, ___ F.3d ___ (10th Cir.

Mar. 12, 2019) (to be published). And we need not do so here because even



1
       Mr. Nixon contends that the delay period should end with the date of
the trial setting. But the district court vacated the trial date when ruling on
Mr. Nixon’s motion to dismiss, so there was no trial setting at the time of
the ruling. We thus calculate the delay period as roughly fifteen months,
which is slightly longer than Mr. Nixon’s calculation. See Appellant’s
Reply Br. at 1 (“[T]he relevant period of delay is the gap between the
filing of the indictment and the jury trial setting, which in this case was
approximately fourteen months.”).
                                       5
under de novo review of the rulings on each factor, we would affirm

because the second, third, and fourth factors would support the

government. See id. (declining to decide the standard of review for the

rulings on the four factors because we could “decide this appeal under de

novo review”).

     a.    Length of the Delay
     As noted above, the delay of roughly fifteen months was long enough

to create a presumption of prejudice. See p. 5, above. But we must decide

how much weight to assign this delay, considering the length of time and

the complexity of the federal case. See Doggett v. United States, 505 U.S.
647, 652 (1992) (considering the length of the delay); United States v.

Seltzer, 595 F.3d 1170, 1176–77 (10th Cir. 2010) (considering the

complexity of the federal case).

     The length of the delay, roughly fifteen months, is considerable. But

we must also consider the extent to which the delay “exceeds the bare

minimum for judicial examination of the claim.” Jackson v. Ray, 390 F.3d
1254, 1261 (10th Cir. 2004) (internal quotation marks omitted). The “bare

minimum for judicial examination” would consist of the period of roughly

twelve months. Id. The extra delay consisted of only about three months.

     But we must also gauge the delay based on the simplicity or

complexity of the federal charge. The government conceded in district

court that the felon-in-possession charge was not complex, and we agree.

                                     6
See Seltzer, 595 F.3d at 1176 (characterizing felon-in-possession charges

as uncomplicated, which magnified the impact of a two-year delay). Given

the uncomplicated nature of the felon-in-possession charge, the first factor

supports Mr. Nixon. See United States v. Batie, 433 F.3d 1287, 1290–91

(10th Cir. 2006) (concluding that a 17 ½-month delay supported the

defendant based on the simplicity of the federal charge).

     b.    Reason for the Delay
     We also consider the reason for the delay. Here federal authorities

waited because of the pending state charges. With dual prosecutions,

federal authorities wanted to avoid logistical burdens from simultaneous

proceedings in state and federal courts. Otherwise, authorities might have

needed to continually shuttle Mr. Nixon between state and federal custody.

     Avoiding competing custodial needs. When federal authorities

indicted Mr. Nixon, he was in state custody. To begin their prosecution,

federal authorities needed to either put Mr. Nixon in federal custody or

shuttle him back and forth between state and federal custody through

multiple writs of habeas corpus ad prosequendum.

     Both options posed difficulties. Taking federal custody of Mr. Nixon

would require state authorities to execute a writ whenever Mr. Nixon was

needed for a state-court proceeding. And if federal authorities left Mr.

Nixon in state custody, federal authorities would need to execute a writ

whenever they needed Mr. Nixon in federal court. To avoid ping-ponging

                                      7
Mr. Nixon between state and federal custody, federal authorities decided to

wait on the state-court proceedings. This approach was permissible. See

United States v. Grimmond, 137 F.3d 823, 828 (4th Cir. 1998) (“Simply

waiting for another sovereign to finish prosecuting a defendant is without

question a valid reason for delay.”); see also United States v. Watford, 468
F.3d 891, 896, 903 (6th Cir. 2006) (holding that federal authorities’

decision to wait on state murder proceedings constituted a valid reason to

delay prosecution on federal drug and gun charges). 2

      Mr. Nixon questions the genuineness of this reason, pointing out that

federal authorities ultimately arraigned him before the start of the state


2
      At oral argument, defense counsel acknowledged that the federal
arraignment could create potential problems for state charging authorities:

      Court: . . . and so, and so what the federal government did do
      doesn’t prejudice your client any more than had it simply delayed
      charging?

      Defense Counsel: Well your honor, actually it, it complicates
      things when one is charged federally. One, they’re—if they are
      brought over to the district court for an arraignment . . . for
      initial appearance it does complicate things because they’re now
      going to . . . be maintained in federal custody. Once the federal
      government has an individual, they don’t like to give them back
      to the state. And frankly it was rather unusual in this particular
      case, the court asked whether, well what did you do, Mr. Reisch?
      You were representing Mr. Nixon on his state case; did you
      contact the federal government? No. In my experience, if there’s
      been a state case and the Feds pick it up, they immediately swoop
      in and get the individual on that writ and they don’t give him
      back until the federal case is over. So even in some point in state
      cases where speedy trial is ticking.

                                      8
murder trial. But the government has explained that decision: After waiting

nearly a year, federal authorities decided that they could no longer afford

to continue waiting. They knew that a delay approaching one year would

create a presumption of prejudice (as discussed above), risking a speedy-

trial violation if the state case continued to linger. So federal authorities

stopped waiting and brought Mr. Nixon to federal court for an arraignment.

We see little reason to question the genuineness of the government’s

explanation for the delay.

      Mr. Nixon’s incarceration close to the federal courthouse. Mr. Nixon

contends that the burden of shuttling him between federal and state custody

would have been softened by his proximity to the federal courthouse.

Transportation itself was not the problem, for Mr. Nixon was detained

within 1 ½ miles of the federal courthouse. See United States v. Seltzer,

595 F.3d 1170, 1178 (10th Cir. 2010) (holding that the burden of

transporting the defendant back and forth was not a valid reason for delay

when the defendant was being detained only blocks from the federal

courthouse). Though he was nearby, federal authorities weren’t waiting on

the state case to save on mileage or time; they were waiting in order to

avoid jurisdictional conflicts over custody. 3 These conflicts weren’t

affected by Mr. Nixon’s incarceration close to the federal courthouse.


3
     The district court explained that some of these potential conflicts
materialized once federal authorities began their prosecution. For example,
                                       9
      The district court’s characterization of the state murder case as

“very active” and “complex.” Mr. Nixon also challenges the district

court’s description of the state case as “very active” and “complex.” We

reject these challenges.

      To review the district court’s characterization of the state case as

“very active,” we apply the clear-error standard. See United States v.

Banks, 761 F.3d 1163, 1182 (10th Cir. 2014) (applying the clear-error

standard to the district court’s characterization of a case as complex). As

Mr. Nixon points out, there were only seven actual proceedings in state

court during the delay in the federal case. But more proceedings had

been scheduled in state court, and federal authorities couldn’t have

known in advance which state-court proceedings would be continued or

cancelled. Given this practical difficulty, we conclude that the district

court did not commit clear error in characterizing the state case as “very

active.”

      Mr. Nixon also challenges the district court’s characterization of the

state case as “complex.” We reject this challenge. The overarching

question is whether deference to a more complicated state prosecution



a hearing in state court delayed the federal arraignment. For the
arraignment, the federal district court issued a writ of habeas corpus ad
prosequendum on May 10, 2017. But the state court conducted a hearing on
May 26, so the federal district court was not able to conduct the
arraignment until June 15, over a month after issuance of the writ.
                                      10
constitutes a legitimate reason to postpone a federal prosecution. In the

context of a state murder case, we answered in United States v. Frias,

stating that federal authorities could postpone a federal prosecution to

allow the state murder case to proceed. 893 F.3d 1268, 1272 (10th Cir.

2018).

      We might justify this deference based on the inherent complexity of

murder cases. See, e.g., United States v. Steel, 759 F.2d 706, 709 (9th Cir.

1985) (referring to the “inherent complexity” of murder cases). Or we

might justify deference based on comity. See United States v. Watford, 468
F.3d 891, 903 (6th Cir. 2006) (stating that the defendant’s “insistence that

federal authorities . . . could have secured his appearance [earlier] by writ

of habeas corpus ad prosequendum ignores principles of comity that the

Government customarily observes when interacting with a custodial

sovereign”). Either way, however, we conclude that deferring to a state

murder case could serve legitimate ends. We thus find little reason to fault

the district court for relying in part on the complexity of the state murder

case. So the reason for the delay supports the government.

      c.    Invocation of the Right to a Speedy Trial
      In addition to the length of the delay and reasons for it, we consider

whether the defendant invoked his right to a speedy trial. Barker v. Wingo,

407 U.S. 514, 531–32 (1972). If he did invoke this right, we consider how

long he waited. “[I]n general, the sooner a criminal defendant raises the

                                      11
speedy trial issue, the more weight this factor lends to his claim.” Jackson

v. Ray, 390 F.3d 1254, 1263 (10th Cir. 2004). And even when the

defendant fails to invoke the right to a speedy trial, this factor might vary

in importance depending on whether the defendant was represented or

knew about the federal charge during the delay period. Barker, 407 U.S. at

529. Here Mr. Nixon waited almost a year to invoke his right to a speedy

trial.

         During this period of almost a year, Mr. Nixon had counsel on the

state murder charge but not on the federal charge. Despite Mr. Nixon’s

lack of representation in the federal case, however, he quickly learned

about the federal charge: Within two weeks of the federal indictment, state

authorities moved to dismiss the state gun charges, explaining that Mr.

Nixon was “being Federally charged.” R. Vol. I at 69. Based on this

explanation, the district court found that Mr. Nixon was on notice of the

federal charge. And we must credit that finding because it is not clearly

erroneous. 4

         Though Mr. Nixon had notice of the federal charge, he denies

obtaining the actual indictment until his arraignment. But the indictment

had not been sealed; Mr. Nixon knew that he was being charged and could

have obtained the indictment at any time. Cf. United States v. Frias, 893


4
      Mr. Nixon conceded at oral argument that he had been advised that a
federal charge was forthcoming.
                                       12
F.3d 1268, 1273 (10th Cir. 2018) (concluding that this factor favored the

defendant when the government sealed the indictment and did not make the

defendant aware of the charges).

      The resulting issue is the impact of Mr. Nixon’s knowledge of the

forthcoming federal charge despite his lack of representation. The Supreme

Court addressed the impact of this knowledge in Doggett v. United States,

505 U.S. 647 (1992). There the defendant didn’t know about the federal

charge, so he could not have invoked his right to a speedy trial. Doggett,
505 U.S. at 650, 653. But the Supreme Court noted in dicta that if the

defendant had known of his indictment during the delay period, his failure

to invoke the right to a speedy trial “would be weighed heavily against

him.” Id. at 653. Though this language constitutes dicta, the Supreme

Court’s dicta is almost as influential to us as its holdings. United States v.

Orona, 724 F.3d 1297, 1311 (10th Cir. 2013).

      Under this dicta, the third factor cuts against Mr. Nixon. Though he

was unrepresented in the federal case, he knew within two weeks of his

federal indictment that he was being federally charged. Under Doggett, this

awareness of the federal charge weighs heavily against Mr. Nixon. See

United States v. Tchibassa, 452 F.3d 918, 926 (D.C. Cir. 2006) (relying on

Doggett to conclude that the delay in invoking the right to a speedy trial

weighed against the defendant because he had known about the indictment

during the delay period); see also United States v. Robinson, 455 F.3d 602,

                                      13
608 (6th Cir. 2006) (stating that if the government could prove that the

defendant had known of the charges and failed to assert his right to a

speedy trial, this factor would weigh heavily against him).

      Mr. Nixon contends that he needed legal assistance to inform him of

his right to a speedy trial. This contention suggests that the Supreme

Court’s dicta in Doggett was erroneous, but we do not second-guess the

Supreme Court’s dicta. See Gaylor v. United States, 74 F.3d 214, 217 (10th

Cir. 1996) (“[T]his court considers itself bound by Supreme Court dicta

almost as firmly as by the Court’s outright holdings . . . .”); see also p. 13,

above. So the third factor supports the government. 5

      d.    Prejudice
      The final factor (prejudice) also supports the government.

      Mr. Nixon’s burden and the presumption of prejudice. Mr. Nixon

bore the burden of showing prejudice, and this burden required more than

showing a mere possibility of prejudice. See United States v. Larson, 627
F.3d 1198, 1208–09 (10th Cir. 2010) (burden of showing prejudice);

United States v. Loud Hawk, 474 U.S. 302, 315 (1986) (possibility of

prejudice not enough). A defendant can satisfy this burden based on a

presumption of prejudice when the delay is extreme. See Larson, 627 F.3d
5
       The district court stated that one could reasonably infer that Mr.
Nixon had not invoked his right to a speedy trial because he wanted to go
to trial first in his state murder case. We need not address the
reasonableness of this inference.
                                      14
at 1209. The benchmark for extreme delay is ordinarily six years. Id. Here,

though, the delay involved only about fifteen months. See p. 5, above. So

we cannot presume prejudice from the delay itself.

      Three potential interests bearing on the issue of prejudice. Rather

than presume prejudice, we consider three potential interests underlying

the right to a speedy trial:

      1.   Preventing oppressive incarceration

      2.   Minimizing the anxiety and concern of the defendant

      3.   Limiting the possibility that the defense will be impaired

United States v. Seltzer, 595 F.3d 1170, 1179 (10th Cir. 2010).

      Oppressive incarceration. Mr. Nixon was detained in both the state

case and the federal case, and all of the detention time in the two cases had

to be credited toward the federal sentence. 18 U.S.C. § 3585(b); Federal

Bureau of Prisons, Prisons Program Statement, 5880.28, 1-14A (Feb. 14,

1997). 6 Despite getting this credit, Mr. Nixon insists that with an earlier

arraignment, he could have started serving his federal sentence earlier and

obtained good-time credits more quickly. But Mr. Nixon not only failed to

present this argument in district court but also conceded that “oppressive




6
      While the appeal has been pending, the government notified the court
that Mr. Nixon has been credited with all of the time spent in pretrial
detention for both the state case and the federal case.
                                      15
pretrial incarceration” was not an issue because of his detention in state

court.

         Mr. Nixon denies that he had an opportunity to present this argument

in district court. He points out that (1) the contention remained academic

until he obtained an acquittal in the state murder case and (2) the hearing

on his motion to dismiss the federal charge (based on the right to a speedy

trial) had preceded his acquittal in state court. But Mr. Nixon could have

argued in his motion to dismiss that

              if he were to obtain an acquittal in state court, he would go into
               federal custody and

              the delay in his federal case would cost him an opportunity to
               earn good-time credits.

Or he could have supplemented his motion to dismiss after obtaining the

acquittal. 7

         Because Mr. Nixon failed to present the district court with this

theory of prejudice, it is considered forfeited. Puckett v. United States, 556
U.S. 129, 134 (2009). Given this forfeiture, we apply the plain-error

standard to Mr. Nixon’s new theory of prejudice. United States v. Ahidley,

486 F.3d 1184, 1188 (10th Cir. 2007).




7
      Mr. Nixon’s state murder trial took place three weeks after the
hearing on the motion to dismiss. But the district court didn’t rule on the
motion to dismiss until over three weeks after Mr. Nixon’s acquittal in the
state case.
                                        16
      Under the plain-error standard, Mr. Nixon must show that a plain

error was committed, that the error affected his substantial rights, and that

the error seriously affected the fairness, integrity, or public reputation of

judicial proceedings. United States v. Gonzalez-Huerta, 403 F.3d 727, 732

(10th Cir. 2005). For the sake of argument, we may assume that the district

court should have considered the possibility of prejudice from Mr. Nixon’s

lost opportunity to earn good-time credits. This assumption would support

relief only if the error had been obvious. United States v. Muňoz, 812 F.3d
809, 813–14 (10th Cir. 2016). In our view, however, any possible error

would not have been obvious because

           no precedent exists to support this theory and

           we can only speculate on whether Mr. Nixon would have earned
            additional good-time credits.

      An error can ordinarily be obvious only if the Supreme Court or our

court has previously addressed the issue. United States v. Thornburgh, 645
F.3d 1197, 1208 (10th Cir. 2011). As Mr. Nixon concedes, neither the

Supreme Court nor our court has addressed the possibility of prejudice

from the inability to earn good-time credits.

      We might assume, for the sake of argument, that an error might be

obvious even without an applicable precedent. Here, though, the Supreme

Court has suggested that the prejudice must come from oppressive

incarceration before the trial (rather than after it):


                                       17
     The speedy trial guarantee is designed to minimize the
     possibility of lengthy incarceration prior to trial, to reduce the
     lesser, but nevertheless substantial, impairment of liberty
     imposed on an accused while released on bail, and to shorten the
     disruption of life caused by arrest and the presence of unresolved
     criminal charges.

United States v. MacDonald, 456 U.S. 1, 8 (1982); see also United States

v. Habhab, 132 F.3d 410, 417 (8th Cir. 1997) (“While a pre-trial delay may

allow necessary witnesses to die, become unavailable, or simply forget

important facts, a post-trial delay cannot lead to the same complications.”).

     Mr. Nixon’s new theory of prejudice not only lacks supporting

precedent but also rests on speculation. Mr. Nixon could have gained

eligibility for good-time credits only by displaying exemplary compliance

with the prison’s disciplinary regulations. 18 U.S.C. § 3624(b)(1). Even

with exemplary compliance, prison officials would enjoy discretion as to

whether to award good-time credits. See United States v. Hedges, 458 F.2d
188, 190 (10th Cir. 1972) (“Grant . . . of good behavior time is a matter

totally within the discretion of penal authorities.”); Smoake v. Willingham,

359 F.2d 386, 388 (10th Cir. 1966) (“The matter of granting . . . good time

of a Federal prisoner is a matter for the determination of the prison

authorities, subject to the supervision of the Attorney General of the

United States, and the decision of the prison authorities or the Attorney

General is conclusive in the absence of a showing of abuse of discretion.”).




                                     18
      Given the uncertainties of how Mr. Nixon would behave in the future

or how authorities would exercise their discretion in the future, the district

court couldn’t have known whether an earlier arraignment would have

speeded Mr. Nixon’s good-time credits. See Goodrum v. Quarterman, 547
F.3d 249, 264–65 (5th Cir. 2008) (concluding that eligibility for programs

in prison does not create prejudice because prison authorities might not

have allowed the defendant to participate). So Mr. Nixon’s theory of

prejudice rests inherently on speculation. See United States v. Hilario, 449
F.3d 500, 501 (2d Cir. 2006) (per curiam) (rejecting the defendant’s

“speculative assertion that he would have earned good time credit in a

[federal] prison had he served his time in such a facility”); see also Ortega

v. Williams, 1999 WL 71715, at *4 (10th Cir. 1999) (unpublished)

(rejecting a due-process claim based on a lost opportunity to earn good-

time credits because this possibility rested on speculation).

      In similar circumstances, we’ve rejected a theory of prejudice based

on speculation that a defendant could have earned good-time credits if he’d

been housed in a state prison rather than a county jail. Perez v. Sullivan,

793 F.2d 249, 256–57 (10th Cir. 1986). 8 The same speculation arises here,


8
      Mr. Nixon contends that Perez is distinguishable because there we
were addressing a delay between a guilty plea and sentencing. Given the
guilty plea, the defendant’s liberty interest was diminished. Perez, 793
F.2d at 256. But the strength of the liberty interest matters only because of
the heightened need to show prejudice. Id. And in Perez, the court
confronted a theory of prejudice stemming from the lost opportunity to
                                      19
for we can’t possibly know whether prison authorities would have awarded

more good-time credits to Mr. Nixon if he’d started serving his federal

sentence earlier. We thus conclude that the district court did not commit an

obvious error by failing to consider the possibility of additional good-time

credits, so this theory of prejudice fails under the plain-error standard. 9

      Anxiety and concern. Mr. Nixon also urges prejudice based on

anxiety and concern from the delay. But this argument consists of only a

single clause in his opening brief: “This Defendant has been deprived of

his right to counsel for over a year for no valid reason, impairing the

defense and imposing unnecessary anxiety and concern on the part of this

Defendant.” Appellant’s Opening Br. at 28–29 (emphasis added). This

single clause does not suffice for prejudice. See United States v. Larson,


obtain good-time credits. Id. We rejected this theory of prejudice because
the extent of the defendant’s ultimate benefit had been “entirely
speculative.” Id. at 257.
9
      This theory of prejudice assumes that if federal authorities had
accelerated their prosecution, Mr. Nixon would have started serving his
federal sentence earlier. This assumption is itself speculative. Once Mr.
Nixon was arraigned on the federal charge, the federal court had the
discretion to

           release him and lodge a detainer in the event that he was
            released from state custody or

           detain him.

If the federal court had released Mr. Nixon with a detainer, he may have
returned to state custody even after his federal sentencing.

                                       20
627 F.3d 1198, 1211 (10th Cir. 2010) (“[G]eneralized and conclusory

references to the anxiety and distress that purportedly are intrinsic to

incarceration are not sufficient to demonstrate particularized prejudice

. . . .”).

       Impairment of the defense. Finally, Mr. Nixon contends that his

defense was impaired. For impairment of a defense, we ordinarily consider

the loss of particular pieces of evidence. United States v. Hicks, 779 F.3d
1163, 1169 (10th Cir. 2015). But Mr. Nixon doesn’t suggest a loss of

evidence. 10 He instead alleges the inability to (1) obtain legal

representation and (2) assert a viable claim under the Speedy Trial Act.

Both theories are invalid under United States v. Frias, 893 F.3d 1268 (10th

Cir. 2018).

       We’ve twice considered a defendant’s claim of prejudice based on

the inability to obtain legal representation during the delay period: once in

United States v. Seltzer, 595 F.3d 1170 (10th Cir. 2010), and again in

United States v. Frias, 893 F.3d 1268 (10th Cir. 2018). In Seltzer, we

found prejudice in the lost opportunity for legal representation. Seltzer,
595 F.3d at 1180. But in Frias, we held the opposite. Frias, 893 F.3d at

1274. We explained the different outcomes based on the difference in


10
      At oral argument, Mr. Nixon suggested for the first time that the
delay had prevented him from learning about DNA evidence. But Mr.
Nixon waived this argument by failing to present it in his appeal briefs.
United States v. Brown, 164 F.3d 518, 521 n.3 (10th Cir. 1998).
                                       21
facts. Frias, 893 F.3d at 1274 & n.3. In Seltzer, the lack of counsel

hampered the defense because prosecutors took action during the delay

period to undermine the defense, appearing ex parte before the judge and

giving the defendant’s accomplice an opportunity to cooperate with the

prosecution. Seltzer, 595 F.3d at 1180. Without these events hampering the

defense, we explained in Frias, the inability to obtain counsel during the

delay period didn’t constitute prejudice. Frias, 893 F.3d at 1274 & n.3.

     Here Mr. Nixon does not point to anything that happened during the

delay period to hamper his defense. Instead, he argues only that he lacked

an attorney between his federal indictment and arraignment. We have no

indication of (1) any steps taken by the government to continue

investigating Mr. Nixon during this delay period or (2) a lost opportunity

for Mr. Nixon’s defense.

     Mr. Nixon appeared to concede this reality in oral argument. There

he was asked what the government should have done differently. He

answered that the government should have postponed its request for an

indictment. 11 If the government had pursued this suggested course,


11
     This was the exchange:

     Court: So what should the government have done . . . the federal
     government, that you would then say they did not violate the
     Sixth Amendment?

     Defense Counsel: Well your honor, I think what the government
     should have done was look at the case . . . and the dates in the
                                     22
however, Mr. Nixon would have remained without counsel during the delay

period. Given Frias, the lack of counsel—in itself—does not constitute

prejudice.

     But Mr. Nixon also alleges that if he had been arraigned earlier, he

would have had a viable argument for dismissal under the Speedy Trial

Act. 12 We again addressed this argument in both Seltzer and Frias. In

Seltzer, we recognized that the lost opportunity to invoke the Speedy Trial

Act could constitute prejudice. Seltzer, 595 F.3d at 1180–81. But in Frias,


     statute of limitations. There is a 5-year statute of limitations in
     this particular case. If they were worried about interfering with
     the state case or something along those lines which I mean, they
     say they . . . that was their concern, but it wasn’t because they
     did interfere by bringing . . . writting him back to the federal
     courts or bringing to the federal courts. They could have simply
     waited. They could have waited and then gone seek an indictment
     once the state court case was over.

     Court: So charging . . . that’s one way they could have delayed
     their charge?

     Defense Counsel: Yes, your honor.

Mr. Nixon also said in his opening brief that the government could
have avoided simultaneous prosecutions by waiting to obtain an
indictment until the state case was over.
12
      At oral argument, the government contended that Mr. Nixon’s time
spent in state custody would be excludable under the Speedy Trial Act. Cf.
United States v. Occhipinti, 998 F.2d 791, 796 n. 4 (10th Cir. 1993) (“Time
spent in state custody on related state charges does not trigger the Speedy
Trial Act’s clock.”). But Mr. Nixon contends that if his federal
arraignment had taken place earlier, he would have gone into federal
custody earlier. We thus decline to consider whether Mr. Nixon’s time in
state custody would have been excludable under the Speedy Trial Act.
                                     23
we found no prejudice from a lost opportunity to invoke the Speedy Trial

Act. Frias, 893 F.3d at 1274.

      Here too we reconciled the different outcomes based on the

difference in facts, explaining that the lost opportunity to invoke the

Speedy Trial Act constituted prejudice in Seltzer only because the

defendant had shown other lost opportunities for his defense during the

delay period. Id. Without a showing of other lost opportunities, we

explained in Frias, the inability to invoke the Speedy Trial Act had not

constituted prejudice for a Sixth Amendment claim. Id.; see also United

States v. Medina, No. 17-1455, slip op. at 31 (10th Cir. Mar. 12, 2019) (to

be published) (distinguishing Seltzer and concluding that the inability to

invoke the Speedy Trial Act was not prejudicial when the defendant “‘has

shown no lost opportunities from delay’” (quoting United States v. Frias,

893 F.3d 1268, 1274 (10th Cir. 2018))).

      Mr. Nixon has not shown any lost opportunities for his defense

during the delay period. Like the defendant in Frias, Mr. Nixon argues

only that he would have had a viable legal argument under the Speedy Trial

Act if he had been arraigned earlier. In Frias, we held that this argument

didn’t support prejudice. That holding governs here, requiring us to reject

Mr. Nixon’s theory of prejudice based on his inability to invoke the

Speedy Trial Act. See Medina, No. 17-1455, at 31–32 (holding that the

inability to invoke the Speedy Trial Act did not constitute prejudice in the

                                      24
absence of additional proof of oppressive pretrial incarceration, anxiety of

concern, or impairment of the defense).

                                    * * *
      When considering whether a delay violates a defendant’s Sixth

Amendment right to a speedy trial, we balance four factors. Jackson v.

Ray, 390 F.3d 1254, 1266 (10th Cir. 2004). No single factor is a “necessary

or sufficient condition to the finding of the deprivation of the right of

speedy trial.” United States v. Batie, 433 F.3d 1287, 1290 (10th Cir. 2006).

But the lack of prejudice is “nearly fatal” to a claim. United States v.

Gould, 672 F.3d 930, 939 (10th Cir. 2012); see United States v. Margheim,

770 F.3d 1312, 1329 (10th Cir. 2014) (“[I]n most circumstances, failure to

specify prejudice will eviscerate the defendant’s [speedy-trial] claim.”);

see also United States v. Frias, 893 F.3d 1268 (10th Cir. 2018) (rejecting a

Sixth Amendment speedy-trial claim when prejudice was absent even

though all of the other factors had supported the defendant).

      The first factor, the length of the delay, supports Mr. Nixon. But the

other three factors support the government. Given this weighing of the

factors, we conclude that the delay did not violate Mr. Nixon’s right to a

speedy trial under the Sixth Amendment. We thus affirm the denial of Mr.

Nixon’s motion to dismiss.




                                      25